 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   LANTZ RETIREMENT INVESTMENTS,                      Case No. 1:19-cv-00379-NONE-SAB
     LLC, et al.,
11                                                      ORDER RE STIPULATION TO EXTEND
                    Plaintiffs,                         TIME TO FILE RESPONSIVE PLEADING
12
            v.                                          (ECF No. 46)
13
     BRIAN GLOVER, et al.,
14
                    Defendants.
15

16          On January 31, 2020, the Court granted in part and denied in part Defendants’ motion to

17 dismiss and ordered Plaintiffs to file an amended complaint within thirty days. (ECF No. 42.)

18 On March 2, 2020, Plaintiffs filed a first amended complaint. (ECF No. 44.) On March 13,

19 2020, Plaintiffs and Defendants Bide, LLC, and the Estate of Brian Glover, (the “Glover
20 Defendants”), filed a stipulation to allow the Glover Defendants an extension of eight (8) days to

21 file a responsive pleading to the first amended complaint. (ECF No. 46.)

22          Accordingly, IT IS HEREBY ORDERED that the Glover Defendants shall have until

23 March 24, 2020, to respond to Plaintiff’s first amended complaint.

24
     IT IS SO ORDERED.
25

26 Dated:     March 13, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
